DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
*	The rejections and objections of record are withdrawn  in response to Applicants’ amendment.
Claims 1-20 are allowed because, while the prior art made of record discloses coding rate matching algorithm for a data transfer system wherein partitioned data is encoded, interleaved and rate-matched for data transfer via a channel , same prior art does not teach the specific sequence of buffer storing operations recited in instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  
Contact Information
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Guy J Lamarre/
Primary Examiner, Art Unit 2112